Citation Nr: 1744044	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  12-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for breast cancer.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for night sweats.

7.  Entitlement to service connection for right arm spasms.

8.  Entitlement to service connection for left arm spasms.

9.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board remanded the matter for additional development.


REMAND

As to representation, in a letter dated in May 2017, the Board contacted the Veteran regarding her attempted appointment of a private agent to represent her.  See VA Form 21-22 dated in January 2016.  At the time of the attempted new appointment, the Veteran was already represented by a state Veterans Service Organization (VSO)-the Colorado Division of Veterans Affairs (CDVA).  In a May 2017 letter, the Board informed the Veteran that the private agent she had selected was not accredited and therefore could not represent the Veteran in matters before VA; and that the Veteran should let VA know if she wanted to select another representative or preferred to represent herself.  The letter also informed the Veteran that if VA did not hear from the Veteran or any representative within 30 days of the date of the letter, that VA would assume that the Veteran was representing herself.  There has been no response to the Board's May 2017 letter.  However, despite the language in the May 2017 letter that the Veteran would presumed to be acting pro se, on further reflection, the Board finds that the proper interpretation in these specific circumstances is that CDVA remains the representative and is listed on title page.

In her January 2012 substantive appeal (Form 9), the Veteran requested a Travel Board hearing, and a hearing was scheduled for June 4, 2014.  In letters dated May 2, 2014, and May 20, 2014, the RO informed the Veteran of the scheduled Board hearing.  However, during that timeframe the Veteran informed VA that the property on which she was dwelling was being sold and that she was going to live in Walmart parking lots.  See VA records dating from February to June 2014.  Moreover, while the Veteran was engaged in frequent crisis intervention with VA in May and June of 2014, she never referenced her upcoming Board hearing.  

Ultimately, the Veteran did not show for her scheduled Board hearing; however, the Veteran's representative did show on the appointed day and requested, in writing, that the hearing be re-scheduled.  This was never done.  Since that time, letters from the RO to the Veteran have been returned as undeliverable.

In a letter dated August 8, 2017, the Board asked the Veteran to clarify whether she still wanted a Board hearing and, if so, the type of hearing she desired.  In that letter the Board stated "if you do not respond within 30 days from the date of this letter, the Board will use your previous selection to determine your choice of hearing."  The Veteran did not respond to the Board's July 2017 letter and she has not withdrawn her request for a Board hearing.  Therefore, given these specific circumstances, the Board finds that the case should be remanded for scheduling of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO given her current address.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

